DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.
 
Drawings
The drawings were received on 10/12/2021.  These drawings are accepted.

Specification
Applicant’s substitute specification filed on 10/12/2021 has been entered.

Status of Claims
Revised amendment practice as set forth in 37 CFR 1.121 requires a complete claim listing, commencing on a separate sheet of paper, including proper status identifiers and markings showing changes being made with respect to the most recent prior version of the claims.  Applicant provided markings and status identifiers as part of their marked up specification and a separate clean listing of the claims.  For the sake of compact prosecution, the Examiner has examined the amended claim set, but for future reference, Applicant is required to submit a SINGLE claim listing wherein the single claim listing includes the status identifiers, the proper markings and commences on a separate sheet of paper.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  Claims 1 and 2 include numbers in the middle of the claim (see 6, 10, 22, 23, 28, 29).  These appear to be line numbers. Clarification is required.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 3 are is/are rejected as best understood with the above cited indefiniteness under 35 U.S.C. 103 as being obvious Robison (4,993,077).  Robison discloses a reusable, washable protective garment having a construction where said protective garment includes an exterior garment (12)(13)(14)(15) formed into an item of clothing which can include pants, shorts or a skirt or any item of clothing to be inclusive of covering the backside and genitals and said protective garment includes an inner garment layer (38)(39)(41)(42) acting as a barrier layer protecting an environment from user’s release of excrement comprising: the exterior garment including a front panel (unlabeled), a back panel (unlabeled) and a stretchable waist band made from a sturdy wearable fabric textile generally used in the construction of garments covering the back side and genitals of said users to be seen and exposed to the public eye covering the leg in part of wholly; the inner garment layer (38)(39)(41)(42) forming a barrier between said user’s underwear and said exterior garment adjacent the exterior garment including a front panel, a back panel and a stretchable waistband construction with leg holes fitting securely around the leg but not covering the legs made from a fabric with hydrophobic characteristic (see column 3, lines 21-26) impermeable to liquid and solid excrement to be worn to cover said user’s undergarments and not be seen by the public eye.  With respect to claim 3, said inner garment layer is affixed to said exterior garment layer (via stitching at side seams) to provide protection for said exterior garment layer and to fully 

Claim 2 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Robison (4,993,077) in view of Pedrick (6,665,882).  As disclosed above, Robison reveals all claimed elements with the exception of an inner garment layer affixed to the exterior garment layer at the waistband.  Pedrick teaches a garment with inner and outer layers, wherein the inner layer is an insulated layer and it is attached to the outer layer at the waistband.  It would have been obvious to attach the inner layer disclosed by Robison to the outer layer at the waistband as taught by Pedrick because such an attachment point would help prevent liquid from moving upward of the waistband.

Response to Amendment
Applicant’s RCE and amendment has been considered in its entirety.  Applicant’s response has overcome the Drawing Objection, objection to the Substitute Spec and several 112 b rejections as set forth in the final office action.  Remaining issues are set forth above.
Applicant sets forth that Robison discloses different features and elements.  In response to applicant's argument that the claimed invention is a tool for potty training and not suited as outerwear, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues the present invention does not require a continue leg, torso or bib section as well as inner or outer shells.  The Examiner contends that the outer shell equates to applicant exterior garment, while the inner shell equates to the inner garment layer as claimed.  Applicant explains how the present invention only has an outer garment and a single layer which occurs at the inner garment layer.  The claim requires an outer garment.  It does not require the outer garment to be a SINGLE layer.  The 
Applicant also argues that Robison protects the user from the environment and the claimed invention protects the environment from the user.  The Examiner contends that a waterproof layer, which is impervious to liquid, protects both the environment from liquid initiating with the inner garment and the wearer from liquid imitated exterior to the inner garment.  The waterproof nature of the layer is not “one way” but protects water or liquid from passing through.  Applicant further explains that the inner garment layer is hydrophobic which is not waterproof.  This is not clear.  Hydrophobic is defined as “tending to repel water.”  Waterproof is defined as “impervious to water.”  It appears that something that is impervious to water also tends to repel water and therefore the term waterproof would encompass what is meant by the word hydrophobic in the pending claims.  
Applicant further argues that the invention has no seams, no panels and is one contiguous   textile.  The Examiner contends that the lack of seams or panels is not required by the claim.  Furthermore, the word “contiguous” does not require the inner garment to be formed in one piece.  Contiguous relates to sharing borders or edges.
Applicant further explains with respect to claims 2 and 3, that the claims do not mention side seams.  The mention of side seams by Examiner merely point to how the inner and out garments of the reference are affixed to each other.  They are a specific form of affixing and meet the general limitation set forth in the pending claims.
Applicant argues that a user of the Pedrick device would not be alerted via a sensory effect to a release of excrement.  Pedrick is not relied upon in the rejection to teach this function.  Pedrick is merely relied upon for his teaching of joining multiple layers within a garment at the waistband.  Robison discloses a layer which would alert the wearer to a release of excrement via a sensory effect.  The Examiner recognizes that prevent a liquid from moving upward of the waistband is not a function of the claimed invention.  It is relied upon by the examiner as a reason or motivation for combining the teachings of Pedrick with the Robison reference that would make such a combination obvious to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636